Citation Nr: 1022142	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-34 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for lumbar degenerative 
disc disease, currently assigned a 40 percent evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 1994 to June 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2007, which denied an increased rating for lumbar 
degenerative disc disease.  In an August 2008 rating 
decision, the RO granted a separate 10 percent rating for 
radiculopathy and sciatica of the right lower extremity, 
associated with his service-connected degenerative disc 
disease.  He did not disagree with that decision.  
Accordingly, the sole issue on appeal is entitlement to an 
increased rating for lumbar degenerative disc disease.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar degenerative disc 
disease is manifested by limitation of flexion to 30 degrees, 
without additional functional impairment, incapacitating 
episodes or ankylosis.  

2.  The schedular criteria are adequate.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a 
service-connected lumbar degenerative disc disease have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code 5237-5243 
(2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
If the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

For disabilities of the spine, including fracture of a 
vertebral body (diagnostic code 5235), the rating schedule 
includes a General Rating Formula for Diseases and Injuries 
of the Spine.  38 C.F.R. § 4.71a, Codes 5235-5243 (2009).  As 
pertinent to the thoracolumbar spine, the criteria are as 
follows:

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more 
of the height, warrants a 10 percent rating.  Id.  

For forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, a 20 percent rating is warranted.  
Id.

For forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine, a 40 percent rating is 
warranted.  

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Id. 

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

The Veteran has been in receipt of a 40 percent rating since 
his discharge from service in 2002.  Under the general 
formula, a higher schedular evaluation requires 
symptomatology more closely approximating unfavorable 
ankylosis.  For a higher rating under the general formula, 
symptoms more closely approximating unfavorable ankylosis 
must be shown.  Ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's 
Illustrated Medical Dictionary 86 (28th Ed. 1994).  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis; other specified symptoms are 
present when ankylosis is unfavorable.  See 38 C.F.R. § 
4.71a, Codes 5235-5243, Note (5).  In this case, however, the 
most recent VA examination report, in July 2008, specifically 
stated that the Veteran did not have ankylosis.  At that 
time, the range of motion in the Veteran's lumbar spine was 
significantly more limited than on the earlier examinations 
in February 2006 and February 2007.  In this regard, forward 
flexion was to 70 degrees in February 2006, to 60 degrees in 
February 2007 and to 30 degrees in July 2008.  There is no 
other evidence, lay or medical, of the presence of ankylosis, 
favorable or unfavorable.  Therefore, a higher rating is not 
warranted, under the general formula.

Factors affecting functional impairment, such as pain on 
motion, weakened movement, excess fatigability, lost 
endurance, swelling, or incoordination, must also be 
considered, in evaluating a disability based on limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this case, the VA examinations noted 
that there was no change in range of motion with repetitive 
use, and the evidence does not otherwise show functional 
impairment beyond that contemplated by the 40 percent rating 
currently in effect.  In this regard, while the limitation of 
flexion to 30 degrees shown in August 2008 was reflective of 
a 40 percent rating, on the February 2006 VA examination, 
flexion was to 70 degrees, and the combined range of motion 
was 200 degrees; based on limitation of motion alone, a 10 
percent rating would have been warranted.  In February 2007, 
the 60 degrees of flexion would have warranted a 20 percent 
rating, although the combined range of motion at that time 
was 155 degrees.    

Under the general formula, any associated objective 
neurologic abnormalities are to be evaluated separately under 
an appropriate diagnostic code.  38 C.F.R. § 4.71a, Codes 
5235-5243, Note (1).  In this case, the Veteran was assigned 
a separate 10 percent rating for radiculopathy to the right 
lower extremity in an August 2008 rating decision, and he did 
he did not appeal that rating.  The evidence does not show 
radiculopathy involving the left lower extremity.

Records from a private chiropractor, D. Libs, D.C., include 
the report of a magnetic resonance imaging (MRI) scan 
conduced in October 2005, which disclosed large recurrent 
disc extrusion to the right at the L5-S1 level, which 
compressed the descending segment of the right S1 nerve and 
resulted in severe spinal stenosis.  There was a small disc 
bulge at the L4-5 level resulting in mild narrowing of the 
central canal.  A magnetic resonance imaging (MRI) scan in 
August 2006 disclosed L4-5 right paracentral disc protrusion 
with enhancing scar; L5-S1 disc protrusion with extension 
into the far right lateral recess which compressed the thecal 
sac and right S1 nerve root; and desiccation with disc height 
loss at L4-5 and L5-S1.  The Veteran has been noted to have a 
small herniation in a disc in the lumbosacral spine.  

Intervertebral disc syndrome may be rated based on the 
general formula for rating spine conditions, or based on 
incapacitating episodes, whichever result in the higher 
evaluation when combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2009).  

When rated based on incapacitating episodes, a 10 percent 
rating is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A 40 percent rating is warranted when there 
are incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months; and a 60 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  

Although the Veteran receives regular medical treatment from 
a chiropractor, the medical evidence does not show that the 
Veteran's degenerative disc disease has resulted in 
incapacitating episodes requiring bedrest.  VA outpatient 
treatment records show he was seen in an emergency room on 
August 31, 2006, with a two day history of severe low back 
pain.  He said he had been bending down to pick up a piece of 
paper, when he began experiencing severe, sharp stabbing 
pains in the low back, with radiated down to the right foot.  
He estimated the pain to be 10/10.  He had muscle spasms, and 
range of motion testing was not possible due to pain.  
However, bedrest was not prescribed.  When seen by Dr. Libs 
on September 11, 2006, his pain was noted to be 4 or 5/10, 
and the following day, 1-3/10.  When seen on a VA 
neurological consult in September 2006, he was not tender to 
palpation.  

There is no other evidence of an incapacitating episode 
requiring bedrest.  The Veteran also submitted evidence from 
his place of employment, showing he was off work for a total 
of 17 days due to back problems from august 2006 to April 
2008, in the form of five instances of 3-4 day absences.  
These were not incapacitating episodes in the sense that they 
required treatment and bedrest prescribed by a physician, 
however.  In this regard, during one of those days, August 
28, 2006, he was seen by Dr. Libs, at which time his pain was 
noted to be 1-2/10.  On two other occasions, January 17, 
2007, and May 14, 2007, his pain level was described as 0-
2/10.  There is no indication of any treatment at all during 
the other two multi-day absences, in December 2007 and April 
2008.  Thus, not only was bedrest not prescribed, but the 
treatment was part of the Veteran's regular, ongoing 
chiropractic treatment, and he had low pain levels on those 
occasions.  Therefore, a higher rating is not warranted on 
the basis of incapacitating episodes.   

The Veteran contends that his back disability interferes with 
his job.  In addition to these absences from work, he states 
that he was no longer able to work as a mechanic, and had to 
be switched to a more sedentary position.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate 
to evaluate a claimant's disability picture and that picture 
has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  

In such an assessment, the initial step is a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Id.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  Id.

In addressing the first step, the Board finds that the 
Veteran's back disability picture is contemplated by the 
rating schedule, which provides for higher evaluations for 
low back disorders.  Moreover, there is no symptomatology 
pertaining to the low back, which the Board has not 
considered in its evaluation.  Therefore, the rating is 
adequate, and referral for extraschedular consideration is 
not required.  Hence, it is not necessary to consider the 
probative value of his absences from work, considered in 
juxtaposition with the medical findings during those time 
periods.

In sum, for the reasons discussed above, the evidence does 
not more closely approximate the criteria for a higher 
rating, and the preponderance of the evidence is against the 
claim for higher rating for a lumbar spine disability.  
Further, the rating criteria are adequate, and there are no 
distinct periods of time during the appeal period during 
which the lumbar degenerative disc disease would warrant a 
higher rating.  In reaching this determination, the Board is 
mindful that all reasonable doubt is to be resolved in the 
Veteran's favor.  However, the preponderance of the evidence 
is against the claim, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim, and of his and VA's 
respective obligations in obtaining various types of 
evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
was provided in connection with the Veteran's claim in 
January 2007, prior to the rating decision on appeal.

Additionally, in a letter dated in May 2008, the Veteran was 
informed of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., treatment records, or statements of 
personal observations from other individuals.  He was 
informed that a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment.  This notice was in accordance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008); other notice 
requirements mandated by that decision were found to be 
beyond the scope of notice required by the VCAA in a Federal 
Circuit Court decision which vacated that decision.  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sep. 4, 2009).  
Specifically, the Federal Circuit Court held that that VCAA 
notice need not be veteran specific, or refer to the effect 
of the disability on "daily life."  In addition, he was 
given information regarding effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Although this letter was 
not sent until after the initial adjudication of the claim, 
it was followed by readjudication and the issuance of a 
statement of the case in August 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Under the VCAA, the VA also has a duty to assist the Veteran 
by making all reasonable efforts to help a claimant obtain 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  The 
Veteran's VA and service treatment records have been 
obtained, as have other treatment records identified by the 
Veteran.  In an informal hearing conference at the RO in June 
2008, the Veteran stated that he did not receive any 
treatment for his back condition aside from the chiropractor 
whose records have been received.  The Veteran also 
indicated, at this conference, that he would contact his 
employer regarding aggravation of his back condition at work, 
but no relevant evidence was subsequently received at the VA.  
VA examinations were provided in February 2007 and July 2008; 
those examinations were based upon consideration of the 
Veteran's prior medical history, including medical records 
and examinations and also describe the disability in 
sufficient detail for the Board to make an informed decision.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no 
evidence indicating that there has been a material change in 
the service-connected disorder since this last evaluation.  
38 C.F.R. § 3.327(a).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An evaluation in excess of 40 percent for lumbar degenerative 
disc disease is denied.  




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


